IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA

HELENA DIVISION

DANIEL B. BURNETT and
RHONDA BURNETT,

No. CV 19-45-H-SEH
Plaintiffs,

VS. ORDER

PACIFICSOURCE HEALTH PLANS,
ADVANCED MEDICAL REVIEWS,
LLC, and JOHN DOE,

 

Defendants.

 

Defendant’s Unopposed Motion for Appointment of Magistrate for
Mediation! is GRANTED. This matter is referred to the Honorable John T.
Johnston, United States Magistrate Judge, for the limited purpose of conducting a
settlement conference.

Arrangements and scheduling of the conference will be set by order of

Magistrate Judge Johnston.

 

' Doc. 51.
The Clerk of Court shall forthwith notify the parties and Magistrate Judge
Johnston of the making of this Order.

DATED this Lh day of February, 2020.

am /Meefdrrr

SAM E. HADDON
United States District Judge
